Ogden, J.,
dissenting. The plaintiff was not, according to my view of the law, deprived of his vendor’s privilege, by the sale of the furniture to the wife. The purchase of the furniture by defendant, was made for the benefit of the community; the price constituted a debt due by the community, and although the wife might exonerate herself from liability for the debt, by renouncing the community, I think she cannot be permitted, at the same time, to retain the furniture bought by her husband for their joint benefit, without paying for it, although she has an unsatisfied claim against her husband for her dotal or paraphernal rights. To permit one creditor to be paid out of the proceeds of the sale of an object, the price of which is yet due to another creditor, is *6jR itself a violation of the principle of natural justice, that no one should be permitted to enrich himself at another’s expense. To prevent it, the law has accorded a privilege ,to the vendor as long as the property remains in the possession of the vendee. I do not think this privilege can be defeated, in the case of purchase of movables by the husband during the community, by his transfer of the property to the wife in payment of her dotal right. The actual possession continues as before in both of them, and their liability for the debt is the same. Nothing but the title has changed, and their acts in that respect ought not to be permitted to destroy the fair and just claim of the vendor to be paid for his property. The transfer having been effected by the form of a judicial sale, does not render it different from a elation en paiement, which the parties might have resorted to, if they had chosen. Considering the relation between husband and wife, and that their possession is a joint one of all the objects belonging to the community, I consider that no adverse title, during the marriage, can ever be set up in the wife to defeat the vendor’s privilege on an object purchased by the community and unpaid for. There should be judgment, in my opinion, against the husband, with privilege on the furniture sold.